USCA11 Case: 21-11229      Date Filed: 05/23/2022   Page: 1 of 5




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11229
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DAVID STEPHEN SHAW,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 5:20-cr-00025-JA-PRL-1
                   ____________________
USCA11 Case: 21-11229         Date Filed: 05/23/2022    Page: 2 of 5




2                      Opinion of the Court                 21-11229


Before LUCK, LAGOA, and ANDERSON. Circuit Judges.
PER CURIAM:
        David Shaw appeals his 72-month sentence for possession of
a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1)
and 924(a)(2). Shaw argues that his sentence, which is above his
guideline range, was unjustified because the district court overem-
phasized his criminal history, which was already taken into account
in determining his guideline range and contained charges that were
never pursued, and overlooked his substance abuse.
        We review a sentence’s reasonableness for abuse of discre-
tion, “[r]egardless of whether the sentence imposed is inside or out-
side the Guidelines range.” Gall v. United States, 552 U.S. 38, 51
(2007). We will vacate a sentence as substantively unreasonable
“only if we are left with the definite and firm conviction that the
district court committed a clear error of judgment in weighing the
[18 U.S.C.] § 3553(a) factors” as evidenced by a sentence “that is
outside the range of reasonable sentences dictated by the facts of
the case.” United States v. Goldman, 953 F.3d 1213, 1222 (11th Cir.
2020) (quotation marks omitted). We “do not presume that a sen-
tence outside the guideline range is unreasonable and must give
due deference to the district court’s decision that the § 3553(a) fac-
tors, as a whole, justify the extent of the variance.” Id. Nonethe-
less, we “take the degree of variance into account and consider the
extent of a deviation from the guidelines.” United States v. Taylor,
997 F.3d 1348, 1355 (11th Cir. 2021). “Although there is no
USCA11 Case: 21-11229         Date Filed: 05/23/2022    Page: 3 of 5




21-11229               Opinion of the Court                         3

proportionality principle in sentencing, a major variance from the
advisory guideline range requires a more significant justification
than a minor one, and the justification must be sufficiently compel-
ling to support the degree of the variance.” Id. Finally, the party
challenging a sentence has the burden of showing the sentence is
unreasonable in light of the entire record, the § 3553(a) factors, and
the deference afforded the sentencing court. United States v.
Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015).
       The district court must impose a sentence that is “sufficient,
but not greater than necessary” to reflect the seriousness of the of-
fense, promote respect for the law, provide just punishment, afford
adequate deterrence, protect the public, and provide the defendant
with any needed correctional treatment or training. 18 U.S.C.
§ 3553(a)(2). It must also consider the nature and circumstances of
the offense, the history and characteristics of the defendant, the
kinds of sentences available, the sentencing range established by
the applicable Sentencing Guidelines provision, any pertinent pol-
icy statement issued by the Sentencing Commission, the need to
avoid sentencing disparities between similarly situated defendants,
and the need to provide restitution to any victims in the case. Id.
§ 3553(a)(1), (3)-(7). While the district court must consider each
§ 3553(a) factor, it need not discuss each factor specifically and its
statement that it considered the factors is sufficient. Goldman,
953 F.3d at 1222. The weight that each § 3553(a) factor receives is
a matter within the sound discretion of the district court. United
States v. Williams, 526 F.3d 1312, 1323 (11th Cir. 2008); Rosales-
USCA11 Case: 21-11229         Date Filed: 05/23/2022    Page: 4 of 5




4                      Opinion of the Court                 21-11229

Bruno, 789 F.3d at 1263 (“Placing substantial weight on a defend-
ant’s criminal record is entirely consistent with § 3553(a) because
five of the factors are related to criminal history.”).
        A district court may impose an upward variance if it con-
cludes that the guideline range was insufficient in light of a defend-
ant’s criminal history. United States v. Johnson, 803 F.3d 610, 619
(11th Cir. 2015); see also United States v. Osorio-Moreno, 814 F.3d
1282, 1288 (11th Cir. 2016) (noting that we have “upheld large up-
ward deviations based solely on an offender’s extensive criminal
history”). In imposing a variance, the district court may consider
conduct already considered by the probation officer in calculating
the guideline range. Johnson, 803 F.3d at 619. We also have held
that a sentencing court may consider both uncharged and acquitted
conduct in determining the appropriate sentence. United States v.
Smith, 741 F.3d 1211, 1227 (11th Cir. 2013).
       Here, the district court did not abuse its discretion because
it considered the § 3553(a) factors and reasonably chose to place
substantial weight on Shaw’s lengthy criminal history and deter-
mine that an upward variance was necessary to promote respect
for the law, afford adequate deterrence, and protect the public.
The district court stated that it considered Shaw’s arguments and
did not abuse its discretion when it gave more weight to his seven-
teen adult convictions, many arrests, and convictions and arrests
for battery, including several incidents of beating and choking
women, than to the mitigation factors that included his rough up-
bringing and addictions.
USCA11 Case: 21-11229       Date Filed: 05/23/2022    Page: 5 of 5




21-11229              Opinion of the Court                       5

       Additionally, a sentence significantly below the statutory
maximum is an indication that the sentence is reasonable. United
States v. Hunt, 941 F.3d 1259, 1264 (11th Cir. 2019). The statutory
maximum term of imprisonment for a conviction under 18 U.S.C.
922(g)(1) is ten years. 18 U.S.C. § 924(a)(2). The highest criminal
history category, VI, requires 13 criminal history points. U.S.S.G.
Sentencing Table, Ch. 5, Pt. A. Here, the district court imposed a
sentence well below the statutory maximum, which indicates that
Shaw’s sentence was reasonable. Accordingly, we affirm.
      AFFIRMED.